Exhibit Consolidated financial highlights Consolidated ($ 000s except per unit data) Three months ended March 31 2008 2007 % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ 702,215 $ 558,807 26 Funds flow from COGP operations (1) $ 71,142 $ 46,410 53 Funds flow from Midstream operations (1) 59,252 39,404 50 Funds flow from continuing operations 130,394 85,814 52 Funds flow from discontinued operations (USOGP) (1) (3) 49,836 1,226 3,965 Total funds flow from operations (1) $ 180,230 $ 87,040 107 Per weighted average unit – basic and diluted (2) $ 0.71 $ 0.41 73 Distributions to unitholders $ 91,117 $ 76,271 19 Per unit $ 0.36 $ 0.36 - Percent of funds flow from operations paid out as declared distributions (4) 59 % 91 % (35 ) Net income $ 33,616 $ 43,093 (22 ) Per weighted average unit – basic and diluted (2) $ 0.13 $ 0.20 (35 ) Capital expenditures (continuing operations) $ 84,582 $ 38,753 118 Oil and gas property acquisitions, net (continuing operations) $ 9,019 $ 8,681 4 Weighted average trust units outstanding (000s) - Basic 252,919 211,731 19 - Diluted (2) 252,923 211,969 19 Consolidated As at As at March 31, December 31, ($000s) 2008 2007 % Change Capitalization Long-term debt (including current portion) $ 1,166,809 $ 1,199,634 (3 ) Unitholders’ equity $ 1,677,855 $ 1,708,665 (2 ) (1)Represents cash flow from operations before changes in working capital and site restoration expenditures. (2)Includes dilutive impact of unit options and convertible debentures. (3)Effective in the first quarter of 2008, Provident's USOGP business is accounted for as discontinued operations (see note 10 of interim consolidated financial statements). (4)Calculated as distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $24.9 million for the quarter (2007 - $3.6 million). Provident Energy 2008 First Quarter Results - 1 - Operational highlights Three months ended March 31, 2008 2007 % Change Oil and Gas Production Daily production - COGP (continuing operations) Crude oil (bpd) 12,287 8,097 52 Natural gas liquids (bpd) 1,307 1,422 (8 ) Natural gas (mcfpd) 83,970 88,928 (6 ) COGP oil equivalent (boed) (1) 27,589 24,340 13 USOGP (discontinued operations) oil equivalent (boed) (1) 24,742 8,083 206 Consolidated oil equivalent (boed) (1) 52,331 32,423 61 Average realized price from continuing operations (before realized financial derivative instruments) Crude oil blend ($/bbl) $ 75.06 $ 51.23 47 Natural gas liquids ($/bbl) $ 72.85 $ 49.02 49 Natural gas ($/mcf) $ 7.61 $ 7.48 2 Oil equivalent ($/boe) (1) $ 60.04 $ 47.24 27 Field netback from continuing operations (before realized financial derivative instruments) ($/boe) $ 36.55 $ 26.26 39 Field netback from continuing operations (including realized financial derivative instruments) ($/boe) $ 35.37 $ 25.88 37 Midstream Midstream NGL sales volumes (bpd) 136,320 125,033 9 EBITDA (000s) (2) $ 75,987 $ 52,853 44 (1)Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2)EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items. See "Reconciliation of non-GAAP measures". Provident Energy 2008 First Quarter Results - 2 - Management’s discussion and analysis The following analysis dated May 8, 2008 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three months ended March 31, 2008 compared to the same time period in 2007 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in two key business segments: Canadian crude oil and natural gas production (“COGP”), and Midstream. Provident’s COGP business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin.The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia.Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (“USOGP”) business is accounted for as discontinued operations and comparative figures have been reclassified to conform with this presentation (see note 10 of interim consolidated financial statements). USOGP produces crude oil and natural gas in California, Wyoming, Texas, Florida, Michigan, Indiana and Kentucky. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the COGP business unit and the Midstream business unit. The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements. See “Forward-looking statements” at the end of the analysis for further discussion. First quarter highlights The first quarter highlights section provides commentary for the first quarter 2008 and for corresponding period in 2007. Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (USOGP) business is accounted for as discontinued operations (see note 10 of interim consolidated financial statements). Consolidated funds flow from operations and cash distributions Consolidated Three months ended March 31, ($ 000s, except per unit data) 2008 2007 % Change Funds Flow from Operations and Distributions Funds flow from continuing operations $ 130,394 $ 85,814 52 Funds flow from discontinued operations 49,836 1,226 3,965 Total funds flow from operations $ 180,230 $ 87,040 107 Per weighted average unit - basic and diluted (1) $ 0.71 $ 0.41 73 Declared distributions $ 91,117 $ 76,271 19 Per Unit 0.36 0.36 - Percent of funds flow from operations distributed (2) 59 % 91 % (35 ) (1)Includes dilutive impact of unit options and convertible debentures. (2)Calculated as declared distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $24.9 million for the quarter (2007 - $3.6 million). Provident Energy 2008 First Quarter Results - 3 - Management uses funds flow from operations to analyze operating performance.Funds flow from operations represents cash flow from operations before changes in working capital and site restoration expenditures.
